

116 SRES 434 ATS: Honoring the life of Nicholas Anthony Buoniconti.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 434IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Rubio (for himself, Ms. Warren, Mr. Markey, and Mr. Scott of Florida) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life of Nicholas Anthony Buoniconti.
	
 Whereas Nicholas Anthony Buoniconti (referred to in this preamble as Nick Buoniconti) passed away at his home in Bridgehampton, New York, on July 30, 2019; Whereas Nick Buoniconti was born on December 15, 1940, in Springfield, Massachusetts;
 Whereas the parents of Nick Buoniconti, Nicholas Buoniconti Sr. and Pasqualina (Mercolino) Buoniconti, contributed greatly to the Springfield community and ran an Italian bakery named Mercolino’s in the South End neighborhood of the city;
 Whereas the brother of Nick Buoniconti, Peter Buoniconti, remembers him as the best athlete and the smartest and toughest kid in the South End;
 Whereas Nick Buoniconti played guard on offense and linebacker on defense for the football team of the University of Notre Dame and graduated from the university in 1962;
 Whereas Nick Buoniconti was chosen in the 13th round of the 1962 American Football League (referred to in this preamble as the AFL) draft by the Boston Patriots;
 Whereas Nick Buoniconti played for the Patriots from 1962 until 1968; Whereas Nick Buoniconti appeared in 5 AFL All-Star games and made 24 interceptions during his time with the Patriots;
 Whereas, in 1968, Nick Buoniconti earned his juris doctor from Suffolk University Law School in Boston and was a member of both the Florida Bar and the Massachusetts Bar;
 Whereas, in 1969, Nick Buoniconti was traded to the Miami Dolphins, for whom he played until 1976; Whereas Nick Buoniconti was the captain of the back-to-back Super Bowl Championship teams of the Dolphins, including the undefeated 1972 team;
 Whereas Nick Buoniconti earned the Most Valuable Player title of the Dolphins 3 times during his career with the team;
 Whereas, in 7 seasons with the Dolphins, Nick Buoniconti earned 3 Pro Bowl berths and advanced to 3 straight Super Bowl appearances, winning 2 of them;
 Whereas Nick Buoniconti was inducted into the National Football League (referred to in this preamble as the NFL) Pro Football Hall of Fame in 2001 for his years as a middle linebacker with the Patriots and the Dolphins;
 Whereas Nick Buoniconti served as an agent to professional athletes and, for 23 seasons, co-hosted the weekly sports show “Inside the NFL”;
 Whereas, on September 8, 2019, the Dolphins honored the passing of Nick Buoniconti by wearing a helmet sticker with his initials, “NAB”, during the regular season opener of the team;
 Whereas current NFL commissioner Roger Goodell praised Nick Buoniconti for his grit, fearlessness, and skill while playing with the Patriots and the Dolphins;
 Whereas Nick Buoniconti consistently advocated and fought for the health and safety of other NFL players;
 Whereas, in 1985, the beloved son of Nick Buoniconti, Marc Buoniconti, became a quadriplegic after suffering a spinal cord injury while playing college football;
 Whereas Nick and Marc Buoniconti were among the co-founders of the Miami Project to Cure Paralysis at the University of Miami Miller School of Medicine, a leading research center for spinal cord and brain injuries;
 Whereas Nick Buoniconti founded The Buoniconti Fund, which has raised more than $500,000,000 to fund the mission of the Miami Project to find a cure for paralysis resulting from spinal cord injury;
 Whereas Nick Buoniconti donated his brain to the Chronic Traumatic Encephalopathy (referred to in this preamble as CTE) Center of Boston University and the Concussion Legacy Foundation;
 Whereas, upon making the decision to donate his brain, Nick Buoniconti expressed his hope for a better understanding of the long-term effects of CTE and other brain injuries that impact thousands of individuals each year; and
 Whereas Nick Buoniconti served on the Board of Trustees of the University of Miami for 27 years and received the Man of the Year “Helping Hands Award” from the Miller School of Medicine: Now, therefore, be it
	
 That the Senate— (1)extends its heartfelt sympathies to the family, friends, and teammates of Nicholas Anthony Buoniconti (referred to in this resolving clause as Nicholas Buoniconti);
 (2)honors the life and legacy of Nicholas Buoniconti; and (3)expresses appreciation for the fight of Nicholas Buoniconti both on and off the field.